

10.4           Promissory Note between the Registrant and Exergetic Energy, Inc.


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE
TRANSFERRED UNLESS SO REGISTERED AND QUALIFIED UNDER ALL APPLICABLE SECURITIES
LAWS, OR UNLESS THE HOLDER DEMONSTRATES TO THE ISSUER’S SATISFACTION THAT SUCH
REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.
 
PROMISSORY NOTE
 
$185,250
January 16, 2010             



1.           Obligation to Repay Principal Amount and Interest.  For value
received, Exergetic Energy, Inc., a Michigan Corporation (the “Company”), hereby
promises to pay to Specialized Services, Inc and Selling Shareholders (the
“Payee”), on the Maturity Date referred to below, the maximum principal sum (the
“Maximum Principal Amount”) of ONE HUNDRED EIGHTY FIVE THOUSAND TWO HUNDRED
FIFTY DOLLARS ($185,250), together with interest from the date hereof on the
unpaid principal amount (as defined below), from time to time outstanding, at a
rate per annum of TWO percent above the Prime Rate as published in the Wall
Street Journal, simple interest.


2.           Shareholder Debt Assumption.  The Company will assume 100% of the
shareholder’s signature debt as delineated by the completion of the accountant
review of SSI’s financials.


3.           Signature Debt Re-Payment Timing. The Company will retire the
shareholder signature debt with the first round of funding in order to ensure
that this obligation will be addressed as the first order of business.


4.           Escrow.   The Company will establish an escrow account for the
payment of the monthly debt service of the shareholder’s signature debt until
such time that the debt is retired.


5.           Prepayment.  The Company will have the right to prepay all or any
portion of the unpaid Principal Amount and any accrued but unpaid interest
thereon at any time or from time to time prior to the conversion hereof, without
premium or penalty. Any prepayments hereunder shall be applied as designated by
the Company, or, in the absence of such designation, to accrued interest first.


6.           Maturity.  At the Payee’s option, the entire unpaid portion of the
Principal Amount of indebtedness represented by this Note will become due and
payable immediately upon written notice given by the Payee to the Company
following any of the following, with the date of receipt of notice of such event
being referred to as the “Maturity Date”;(i) Exergetic Energy, Inc. becoming a
OTCBB trading company.  In the event Exergetic Energy, Inc. fails to become
listed on the OTCBB within the 12 month period ending January 16, 2011 all
shares issued to Exergetic Energy shall revert back to SSI.

 
 

--------------------------------------------------------------------------------

 


7.           Conversion.   At any time on or prior to the Maturity Date, all of
the unpaid Principal Amount and any interest owed with respect thereto shall be
paid to PAYEES in US dollars.


8.           Transferability.  This Note and the shares of Common Stock
purchasable upon exercise of the provisions set forth in Section 4 have not been
registered under the Securities Act of 1933, as amended (the “Act”), or under
any state securities laws (the Act and such state laws being hereinafter
sometimes referred to as the “Securities Laws”), and shall not be transferable
except in compliance with such Securities Laws. Any purchaser of this Note or
the shares of Common Stock purchasable upon the exercise of such conversion
provisions of this Note will be deemed, by the acceptance of the transfer of
such Note or shares, to represent that such purchaser (a) is acquiring such Note
or shares for such purchaser’s own account, or for one or more fiduciary
accounts as to which such purchaser has sole investment discretion, for
investment, and not with a view to reselling, splitting, sharing or otherwise
participating in a distribution thereof in violation of any Securities Laws, (b)
understands that the effect of such representation is that such Note and shares
must be held indefinitely unless subsequently registered under the applicable
Securities Laws or an exemption from such registration is available at the time
of any proposed sale or other transfer thereof, (c) understands that the Company
is under no obligation to register such Note or shares for resale, and (d) is
fully familiar with the circumstances under which such purchaser is required to
hold such Note or shares and the limitations upon the transfer or other
disposition thereof. The Payee, by acceptance hereof, agrees that each
certificate for Common Stock initially issued upon the exercise of such
conversion rights shall be imprinted with a legend in substantially the
following form:


“The shares represented hereby have not been registered under the Securities Act
of 1933, as amended (the “Act”), or under any state securities laws. Such
securities may not be sold or transferred except pursuant to an effective
registration statement under the Act and any applicable state securities laws or
an opinion of counsel satisfactory to the Company that such registration is not
required.”


9.           Payee Representations.  By accepting this Note, Payee will be
deemed to have represented, warranted and agreed to and with the Company the
following:


(a)          The Payee understands that the Company, in issuing this is and will
be relying upon, among other things, the representations of Payee contained in
this Note.

 
 

--------------------------------------------------------------------------------

 


(b)         The Payee is acquiring this Note for its own account, for
investment, and not with a view to, or for resale in connection with, any
distribution thereof within the meaning of the Act.


(c)          Payee has made its own investment decision concerning this
Note.  Payee has not received and has not and will not rely on, any
representations, opinions or recommendations from the Company, or any of its
representatives, concerning the investment by Payee in this Note.
 
(d)          Payee has received copies of, and reviewed, all documents and
information which it requested relating to the Company.  Payee has had the
opportunity to ask questions of, and receive answers from, the Company’s
officers and other representatives, and Payee is satisfied with responses to all
such questions.


10.         Waiver of Presentment, Etc.  The Company hereby waives presentment,
notice, protest, and all other demands and notices.


11.         No Other Waivers.  The failure of the Payee to exercise any of its
rights, remedies, powers, or privileges hereunder in any instance will not
constitute a waiver thereof.


12.         Assignment.  Neither this Note nor any rights or obligations
hereunder shall be assignable or transferable by the Company or the Payee
without the written consent of the other.


13.         GOVERNING LAW.  THIS NOTE WILL BE GOVERNED BY AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MICHIGAN (WITHOUT
REFERENCE TO PRINCIPLES OF CHOICE OF LAW).


IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first above written.


By: 
/s/Clarence B. McCollum

Clarence B. McCollum,
Chairman , Exergetic Energy, Inc.


Concur:
By: 
/s/ David Joseph
 
David E. Joseph
 
Chairman, Specialized Services, Inc.


 
 

--------------------------------------------------------------------------------

 


ADDENDUM TO PROMISSORY NOTE DATED JANUARY 16, 2010
BETWEEN EXERGETIC ENERGY, INC. AND SPECIALIZED SERVICES, INC.


THIS ADDDENDUM IS DATED AND EFFECTIVE DECEMBER 10, 2010 AND INCOROPORATES
CHANGES TO:


ITEM 5.  PREPAYMENT


EXERGETIC ENERGY, INC. will make an additional prepayment of $21,000.00 to the
SSI selling shareholders prior to January 31, 2011.  FAILURE TO MAKE PAYMENT BY
JANUARY 31, 2011 WILL RESULT IN THE TERMINATION OF THE MERGER AGREEMENT AND ALL
SHARES ISSUED WILL REVERT BACK TO SSI.


ITEM 6. MATURITY


6.           Maturity.  At the Payee’s option, the entire unpaid portion of the
Principal Amount of indebtedness represented by this Note will become due and
payable immediately upon written notice given by the Payee to the Company
following any of the following, with the date of receipt of notice of such event
being referred to as the “Maturity Date”;(i) Exergetic Energy, Inc. becoming a
OTCBB trading company.  In the event Exergetic Energy, Inc. fails to become
listed on the OTCBB, or the unpaid balance is paid in full, by the period ending
MARCH 31, 2011 all shares issued to Exergetic Energy shall revert back to SSI.


By: 
/s/Clarence B. McCollum

Clarence B. McCollum,
Chairman , Exergetic Energy, Inc.


Concur:
By: 
/s/ David Joseph
 
David E. Joseph
 
Chairman, Specialized Services, Inc.


 
 

--------------------------------------------------------------------------------

 